Per Curiam.
A bail bond was thought an unfit subject of compulsory arbitration in Roop v. Meek, 6 Serg. & Rawle 542, and Hersberger v. Venus, 3 Penns. Rep. 396, because it is a subject of discretionary relief to be administered only by the court; but in Kelley v. Stepney, 4 Watts 69, an insolvent’s bond was considered as an ordinary obligation to do a particular act, whose performance alone can exonerate the bail, who is rather a surety in the strict sense of the word: insomuch, that a surrender before the day does not discharge him. It is, therefore, on a footing with a recognizance of bail in error, which was deemed arbitrable in Stevenson v. Docherty, 3 Watts 176. Being thus determinable by a popular tribunal, the cause of action may be set out in a statement, without the technicality of a declaration.
Judgment affirmed.